Title: To George Washington from Thomas Wharton, 8 August 1777
From: Wharton, Thomas
To: Washington, George



Sir,
In Council Philadelphia August 8. 1777

Complaints has been made to the Council by William McIlvaine Esqr. chief Burgess of the Burrough of Bristol against Major alias Capt. Sims of the thirteenth Virginia regiment as having greatly insulted & abused the sd Burgess, and in support of the Complaint has laid the inclosed deposition & Letter before Us.
As it is of the greatest importance that the civil Magistrate should be supported we request your Excellency will order Major (or Captain) Sims either to make Satisfaction to Mr McIlvaine or give bail for his appearance at the next Court of Quarter Sessions of the peace for the County of Bucks to answer the charge which may be then brought against him.
